DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The election of Species 1, corresponding to claims 1-12 and 14-22 is hereby acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, 6 and 20-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites that the rotation guide rail include a rotation guide protrusion the protrudes from one side of the rail accommodation recess, which appears to be contradictory to claim 1 which recites the accommodation recess and the guide rail as distinct components.  It is unclear how the rail could include a portion of the recess, and clarification is necessary.  
Claim 20 recites that the water discharger protrudes through the opening in the front cover, which appears to be inaccurate.  As best understood based on the original disclosure, the rotator protrudes through the opening and the water discharger is spaced apart from the opening.  Clarification is necessary.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–7, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lilley (US 2014/0086565) in view of Bianco (US 4,811,870).
	Regarding claim 1, Lilley discloses a water dispenser (figure 1; annotated figure A), comprising: 
	a main body (52) including a cabinet having a front cover (FC) that forms a front surface and a side panel (SP) that forms a side surface; 
	a support (S) provided within the main body; 
	a rotation guide (RG) provided above the support, 
	a rotator (62) including a water discharger (72) provided on one side thereof.




    PNG
    media_image1.png
    670
    684
    media_image1.png
    Greyscale

Annotated Figure A

	Lilley does not appear to specifically show how the rotator is coupled to the rotation guide.  Specifically, Lilley does not disclose a rotation guide rail having a predetermined curvature, and the rotator having a rail accommodation recess spaced apart from a rotation center in a radial direction and coupled to the rotation guide rail.
	Bianco shows that it is known to form the rotation guide of a rotatable spout, having a rail accommodation recess (204) and a rotation guide rail (116) spaced apart from a rotation center (see figure 1, the rotation center is the vertical axis extending through the middle of element 202).  
e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Regarding claims 2 and 6 as best understood, the bottom portion of the split ring of Bianco constitutes a rotation guide protrusion (column 4, lines 36–44 of Bianco).
.
	Regarding claim 3, the combination of Lilley and Bianco discussed above has the water discharger formed in a position farther than the rail accommodation recess from the rotation center (see figure 1 of Lilley).

	Regarding claims 4 and 5, the split ring of Bianco constitutes a curved upper guide bracket and a lower guide bracket (column 4, lines 36–44 of Bianco).

	Regarding claim 7, Lilley and Bianco account for much of the claimed subject matter as set forth above, but do not disclose a second rotation guide rail in the claimed configuration.  It is noted that figure 3 of Lilley shows that the rotator is supported at both the upper and lower face thereof.  It would have been obvious to one skilled in the art to 

	Regarding claims 15 and 16, the obviousness rationale above accounts for the claimed subject matter substantially.  Bianco discloses a plurality of positioners (224, 222) and a plurality of stop protrusions (138) spaced apart in a circumferential direction.  It would have been obvious to one skilled in the art to provide the device of Lilley as modified with positioners and stop protrusions for the purpose of limiting and controlling the movement of the rotator.  

	Regarding claim 19, the water discharger (72) includes a housing and a port at an end portion (lower end) of the housing (see figure 3 of Lilley; the semi-cylindrical portion at the end of the rotator is the housing).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lilley (US 2014/086565) in view of Bianco (US 4,811,870) and further in view of Hatch (US 2010/0072230).  
	Regarding claim 8, Lilley and Bianco account for much of the claimed subject matter as set forth above, but do not disclose that the guide rail has end portions that are open to allow the rotation guide protrusion to be inserted so as to be coupled.  

It would have been obvious to one skilled in the art to provide the device of Lilley as modified with end portions and openings in the rotation support, based on the disclosure of Hatch, as a routine selection of a known, reliable, and simple configuration for coupling rotating parts of a spout.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lilley (US 2014/086565) in view of Bianco (US 4,811,870) and further in view of Kim (US 2008/0314065).  
Regarding claims 9 and 14, Lilley and Bianco account for much of the claimed subject matter as set forth above, but do not disclose an internal gear and a pinion gear in the claimed configuration.
Kim teaches that it is known to provide a water dispenser with a movable spout that is actuated by an internal gear (132) and a pinion gear (141)(see figures 3 and 5).  
It would have been obvious to one skilled in the art to provide the device of Lilley and Bianco with the gear configuration of Kim for the purpose of allowing the rotator to moved automatically.  Additionally, doing so would merely amount to a simple e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Further regarding claim 14 and the claim language that the internal gear is concentric with the guide rail, it would have been obvious to one skilled in the art to provide the internal gear concentric with the rotation axis through the middle of the guide rail for the purpose of moving the rotator without a linear motion, i.e. a camming effect.  Additionally, doing so would have been an obvious design choice in the absence of evidence of criticality.  

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lilley (US 2014/086565) in view of Bianco (US 4,811,870) and further in view of Vassaux (US 2012/0305605).  
	Regarding claim 18, Lilley and Bianco account for much of the claimed subject matter as set forth above, but do not disclose the materials of the various components.  
	Vassaux teaches that it is known to make components of a beverage machine from different components, including polyoxymethylene plastic, thermoplastic, etc. (paragraph 0081).  
	It would have been obvious to one skilled in the art to make the rotation guide protrusion and rotation guide rail of Lilley in view of Bianco from different materials, including any known plastic suitable for beverage devices such as polyoxymethylene and 

Allowable Subject Matter
	Claims 10-13 and 17 would be allowable if rewritten in independent form.
	Claims 20-22 would be allowable if the rewritten in independent form and the indefiniteness issues set forth above are resolved.

Other Prior Art
	The attached PTO-892 form includes references which are not relied upon above but are considered relevant to this application, including:
	Grimaldi (US 4,469,150) in which figure 3 shows a beverage dispenser with a rotating spout (3);
	Huber (US 2008/011095) in which figures 3 and 4 show a beverage dispenser with a rotating spout (28).

Conclusion
Any inquiry concerning this communication should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799